Citation Nr: 0011275	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for the service connected 
subtotal gastric resection, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  

This appeal arises from a March 1995 rating decision of the 
St. Paul, Minnesota Regional Office (RO) which denied the 
veteran's claim for a rating in excess of 40 percent for the 
service connected digestive disability.  

Written notice of the March 1995 rating denial was sent to 
the veteran by letter dated on April 10, 1995.  On March 22, 
1996, a written submission was received from the veteran that 
was attached to a VA Form 9.  The veteran indicated that he 
was responding to the April 10, 1995 notice letter.  In May 
1996, the representative requested that the March 1996 
statement be accepted as a notice of disagreement with the 
March 1995 rating decision.  

A notice of disagreement is a written communication from a 
claimant or representative expressing dissatisfaction or 
disagreement with an adjudicative determination of the RO and 
a desire to contest the result.  38 C.F.R. § 20.201.  In this 
case, within one year of the mailing of the denial notice, 
the veteran submitted a statement in which he discussed 
symptoms relative to his digestive disability and requested 
the assignment of a 100 percent evaluation.  This statement 
was submitted with a VA Form 9 (appeal to Board of Veterans 
Appeals).  As a result, the veteran's March 1996 submission 
is properly interpreted as demonstrating dissatisfaction with 
the March 1995 rating decision and manifesting a desire to 
contest the result; therefore, the March 1996 submission is 
adequate to constitute a timely notice of disagreement.  The 
veteran thereafter perfected an appeal to the Board.

It is further noted that the veteran requested a Travel Board 
hearing on the Form 9 that was submitted in March 1996.  In 
April 1996, the Travel Board request was withdrawn in writing 
by the veteran and he requested a hearing at the RO.  The 
veteran was afforded an RO hearing in July 1996.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The predominant disability picture for the veteran's 
digestive disability is reflected in DC 7308 for evaluation 
of postgastrectomy syndrome.

3.  The veteran's subtotal gastric resection is primarily 
manifested by complaints of nausea, sweating, circulatory 
disturbance after meals, diarrhea and hypoglycemic symptoms; 
there is no evidence of weight loss with malnutrition and 
anemia.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
service connected subtotal gastric resection have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 
to include §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.112, 4.113, 4.114, 
Diagnostic Codes 7305, 7308, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background.

The service medical records show that on the January 1942 
entrance physical examination, the veteran weighed 151 
pounds.  A G. I. series in January 1944 revealed a gastric 
ulcer.  The veteran weighed 142 pounds.  

On the October 1945 separation examination, the veteran 
weighed 150 pounds.  

By rating decision in January 1946, service connection was 
awarded for a gastric ulcer and a 10 percent evaluation was 
assigned.  

On VA examination in October 1948, a maximum weight of 150 
pounds was reported during the past year.  

A January 1966 statement from Otto Kurz, M.D., indicates that 
the veteran had been under his care for conservative 
treatment of gastric ulcers.  A subtotal gastrectomy had 
recently been performed.

On VA examination in March 1966, the veteran weighed 138 
pounds.  Maximum weight over the past year had been 142 
pounds.  An upper G.I. series showed no abnormalities.  

By rating action in April 1966, a 40 percent evaluation was 
assigned for subtotal gastric resection under Diagnostic Code 
(DC) 7305, effective from January 1966.

On VA examination in February 1967, the veteran weighed 153 
pounds.  

In August 1994, the veteran submitted the current increased 
rating claim.  He has requested an evaluation for digestive 
disability in excess of 40 percent for symptoms to include 
night vomiting and dumping syndrome. 

Received in October 1994 were treatment records from Furda 
Clinic dating from March 1978 to May 1993.  An upper G.I. 
series in April 1991 was interpreted as showing a partial 
previous gastric resection; otherwise a negative examination.  
There was no evidence of obstruction or ulceration.  A May 
1992 notation shows that the veteran suffered from occasional 
dumping syndrome but no epigastric pain, nausea, vomiting, 
hematemesis, blood in the stool, melena, or lower abdominal 
discomfort.  The veteran weighed 162 pounds.  A July 1992 
notation shows that the veteran had been evaluated in the 
past with regard to the presence of anemia.  When last 
evaluated, laboratory testing no longer showed any evidence 
of anemia.  The examiner did not think that the veteran 
suffered from anemia, given his age.  The veteran had also 
showed the ability to have his hemoglobin count return to the 
normal range following surgery.  In May 1993, it was noted 
that the veteran had a problem with dumping syndrome when 
eating high carbohydrate foods.  There was no diarrhea or 
blood in the stool.  The veteran weighed 165 pounds.  

On VA digestive examination in February 1995, the veteran 
weighed 160 pounds; maximum weight over the past year was 
also 160 pounds.  The veteran was not anemic.  Nocturnal 
reflux, often severe, was reported.  The reflux often caused 
coughing, choking, gagging and hoarseness.  He often suffered 
from dysphagia.  The veteran would vomit to get rid of the 
burning feeling in the throat.  There was no recurrent 
hematemesis or melena.  There was no pain except for 
heartburn and sometimes a gnawing pain of the epigastrium.  
Pain was daily for several hours at night.  The diagnoses 
were severe gastroesophageal reflux disease by history and a 
history of duodenal ulcer status post gastric resection.

On the March 1996 notice of disagreement, the veteran 
indicated that his normal weight before receiving treatment 
in service for a hookworm was between 160 and 175 pounds.  

On the July 1996 substantive appeal, the veteran indicated 
that physician's had told him following surgery that he would 
have ongoing night vomiting or gastroesophageal reflux.  He 
reported having episodes of reflux depending on the foods 
that he ate.  He also suffered from bloating hypoglycemic 
episodes, lightheadedness, dumping syndrome and nausea.  

The veteran testified in July 1996 that he had been told by 
physicians that gastroesophageal reflux was a result of the 
subtotal gastric resection; he requested that 
gastroesophageal reflux be considered as part of the service 
connected disability despite the June 1996 rating decision to 
the contrary; that he suffered from dumping syndrome, night 
sweats, nausea and diarrhea; that his normal weight since 
surgery in 1965 was between 160 and 165 pounds and that he 
now maintained a weight between 150 and 155; that he did not 
suffer from ulceration or obstruction; and that he was not on 
medications and he did not receive medical treatment for 
digestive disability.

On VA digestive examination in October 1998, the examiner 
noted that the veteran's records were reviewed.  Since 
surgery in 1965, the veteran continued to have difficulty 
with dumping syndrome.  He noted early satiety, chronic 
diarrhea (four to six stools a day), night vomiting, and he 
frequently had hypoglycemia and poor fat absorption was 
noted.  The veteran's weight had been stable.  Currently, the 
veteran was not having abdomen pain or reflux symptoms.  On 
examination, there was a well healed epigastric scar.  No 
masses were palpable.  The stool was guaiac negative.  The 
assessment was a history of duodenal ulcer; and status post 
Billroth II with reduced stomach capacity, early satiety, 
dumping syndrome, diarrhea, hypoglycemia, poor fat absorption 
and lactose intolerance.  


II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the veteran has 
testified that there are no current treatment records for 
this disability and the veteran was afforded VA digestive 
examinations in February 1995 and October 1998.

Service connection is in effect for subtotal gastric 
resection, assigned a 40 percent evaluation since January 
1966 under DC 7305 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 also provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for the 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease.  38 C.F.R. § 4.20.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under applicable criteria, a 40 percent rating is warranted 
for moderately severe gastric ulcer disease with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or more recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year; a 60 percent evaluation requires severe 
gastric ulcer disease with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite impairment of health.  
38 C.F.R. Part 4, Code 7305.  

A 40 percent rating is warranted for moderate postgastrectomy 
syndrome with episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, 
diarrhea, and weight loss; a 60 percent rating requires 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, with diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. Part 4, Code 7308.

A 30 percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; a 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. Part 4, 
Code 7346.  

38 C.F.R. § 4.113 provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.

38 C.F.R. § 4.114 indicates that ratings under DC's 7301 to 
7329 inclusive, and DC 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  See also 38 
C.F.R. §  4.14 (avoidance of pyramiding).  In this case, as 
separate ratings may not be assigned under DC 7305 (gastric 
ulcer), DC 7308 (postgastrectomy syndrome), and DC 7346 
(hiatal hernia) due to the rule against pyramiding as set 
forth in §§ 4.14, 4.113 and 4.114, it must be determined 
which of the applicable DC's reflects the predominant 
disability picture for the veteran's digestive disability.  
Stated in another way, the veteran may not receive separate 
evaluations for gastric ulcer disease, postgastrectomy 
syndrome and for hiatal hernia, but the Board will assign the 
highest rating possible upon an assessment of the operative 
DC's.  

Whether the veteran has experienced weight loss as a result 
of digestive disability is a common theme underlying the 
operative DC's.  38 C.F.R. § 4.112, (weight loss) provides 
that minor weight loss or greater losses of weight for 
periods of brief duration are not considered of importance in 
rating.  Rather, weight loss becomes of importance where 
there is appreciable loss which is sustained over a period of 
time.  In evaluating weight loss generally, consideration 
will be given not only to standard age, height, and weight 
tables, but also to the particular individual's predominant 
weight pattern as reflected by the records.  

The record shows that the veteran stands between 5'8" and 
5'9" inches tall.  He weighed 151 pounds in January 1942 at 
entrance into service, 150 pounds in October 1945 on 
separation from service, 150 pounds was reported as a yearly 
maximum in October 1948, he weighed 138 pounds in March 1966 
with a yearly maximum of 142 pounds, he weighed 153 pounds in 
February 1967, 162 pounds in May 1992, 165 pounds in May 
1993, and 160 pounds in February 1995.  He testified in July 
1996 that his normal weight since surgery in December 1965 
had been between 160 and 165 pounds and that he currently 
weighed between 150 and 155.  

Moreover, the VA examiner in October 1998 addressed the issue 
of weight loss.  The examiner determined, based upon a review 
of the veteran's records, that the veteran's weight had been 
stable.  The VA examiner's October 1998 assessment is 
corroborated by a longitudinal study of the veteran's actual 
weight from 1942 to 1995.  He weighed 151 pounds upon 
entrance into service in 1942 and he weighed 160 pounds when 
last weighed in 1995.  The veteran only weighed under 150 
pounds on one occasion in March 1966 and quickly returned to 
153 pounds in February 1967.  During the pendency of this 
claim, the veteran has weighed between 160 and 165 pounds.  
Thus, the October 1998 VA examiner's assessment is consistent 
with the regulatory definition of what constitutes weight 
loss under 38 C.F.R. § 4.112 as the veteran's predominant 
weight pattern does not evidence an appreciable loss which 
was sustained over a period of time. 

A 60 percent evaluation under DC 7305, requires evidence of 
severe gastric ulcer disease with pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations 
of anemia and weight loss productive of definite impairment 
of health.  The record shows that the veteran underwent a 
subtotal gastric resection in December 1965; thereafter, 
there has been no evidence on diagnostic testing of gastric 
ulcers (see upper G.I. reports of March 1966 and April 1991), 
much less evidence of severe gastric ulcer disease.  As a 
consequence, the veteran is not taking any medications to 
include standard ulcer therapy for his digestive disability.  
The veteran does suffer from periodic vomiting, but the 
record shows that there is no evidence of recurrent 
hematemesis or melena, or manifestations of anemia and weight 
loss productive of definite impairment of health.  The only 
time that anemia was discussed in the record was in a July 
1992 private treatment record when the examiner determined 
that testing no longer showed any evidence of anemia.  The 
examiner noted that the veteran had demonstrated the ability 
to have his hemoglobin count return to the normal range 
following surgery.  In short, the record clearly shows that 
the veteran has not recently suffered from gastric ulcer 
disease and, as a result, most of the symptoms necessary for 
the assignment of a 60 percent evaluation under DC 7305 are 
not present. 

The veteran has testified that he suffers from severe 
gastroesophageal reflux disease which physician's have told 
him is the direct result of the December 1965 subtotal 
gastric resectioning.  By rating decision in June 1996, 
service connection for gastroesophageal reflux disease was 
denied as it was determined that this condition was not 
related to the service connected disability.  The veteran has 
strongly disagreed with this determination.  Gastroesophageal 
reflux disease is rated by analogy to hiatal hernia under DC 
7346.  A review of this DC renders moot the issue of whether 
gastroesophageal reflux disease is etiologically related to 
the service connected disability.  A 60 percent evaluation is 
warranted under DC 7346 for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  The veteran has symptoms of pain and 
vomiting.  On the other hand, there is no evidence in the 
record of material weight loss, or hematemesis or melena with 
moderate anemia.  The record also does not demonstrate the 
presence of other symptom combinations that are productive of 
severe impairment of health.  In sum, regardless of whether 
gastroesophageal reflux disease is related to the veteran's 
service connected disability, the evidence falls far short of 
what would be necessary to warrant a 60 percent evaluation 
under DC 7346.

A 60 percent rating is warranted for severe postgastrectomy 
syndrome with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. Part 4, Code 7308.  The 
record shows that the veteran has undergone a subtotal 
gastric resection and that he suffers from nausea, sweating, 
circulatory disturbance after meals, diarrhea and 
hypoglycemic symptoms.  Of the 3 DC's under consideration, 
the Board finds that DC 7308 represents the predominant 
disability picture.  Unfortunately for the veteran's claim, 
however, the assignment of a 60 percent evaluation requires 
evidence of weight loss with malnutrition and anemia.  As 
discussed at length above, the record clearly demonstrates 
that the veteran does not suffer from weight loss with 
malnutrition and anemia.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim as the record does not support the assignment of a 60 
percent evaluation in the absence of evidence of severe 
postgastrectomy syndrome.  

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate. A 60 percent rating is assignable 
when symptoms of digestive disability cause severe 
postgastrectomy syndrome, but the medical evidence reflects 
that those manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record shows that the 
veteran has not recently been hospitalized, nor has he 
received outpatient treatment or used medications relative to 
the service connected digestive disability.  There is no 
evidence that the impairment resulting from digestive 
disability warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service connected digestive 
disability is adequately compensated by the 40 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to the assignment of a rating in excess of 40 
percent for the service connected subtotal gastric resection 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

